—In an action to recover damages for personal injuries, etc., the third-party defendant Edward S. Gordon Company, Inc., appeals from an order of the Supreme Court, Queens County (Dye, J.), dated August 30, 2000, which denied its motion for summary *419judgment dismissing the third-party complaint insofar as asserted against it on the ground that the injured plaintiff did not suffer a grave injury within the meaning of Workers’ Compensation Law § 11.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the third-party complaint is dismissed insofar as asserted against the appellant, and the third-party action against the remaining third-party defendants is severed.
The Supreme Court erred in denying the appellant’s motion for summary judgment dismissing the third-party complaint insofar as asserted against it. The injured plaintiff did not suffer a grave injury within the meaning of Workers’ Compensation Law § 11. Therefore, the motion is granted and the third-party complaint is dismissed insofar as asserted against the appellant (see, Castro v United Container Mach. Group, 273 AD2d 337). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.